IN THE SUPR.EME COURT OF TI-IE STATE OF DELAWARE

WILLIAM BAKER, §
§ No. l73, 2016
Defendant Below, §
Appellant, § Court Below: Superior Court
§ of the State of Delaware
v. §
§ Cr. ID No. l50l007191
STATE OF DELAWARE, §
§
Plaintiff Bel0w, §
Appellee. §

Submitted: May 2, 2016
Decided: June 21, 2016

Bef0re VALIHURA, VAUGHN and SEITZ, Justices.
0 R D E R

This 21st day of June 2016, it appears to the Court that:

(1) On April 6, 2016, the appellant, William Baker, filed a notice of
appeal from his guilty plea sentencing on january 8, 2016, On its face, the notice
of appeal was untimely filed. Under Supreme Court Rule 6(a)(iii), the appeal was
due to be filed by February 8, 2016.'

(2) On April 14, 2016, the C]erk issued a notice directing Baker to show
cause why the appeal should not be dismissed as untimely filed. Baker filed a

response, asserting that the appeal should not be dismissed because he informed his

1 Del. Supr. Ct. R. 6(a)(iii) (providing that an appeal must be filed within thirty days after
sentence is imposed in a direct appeal of a criminal conviction).

defense counsel both orally and in writing that he wanted to file an appeal. At the
Court’s direction Baker’s defense counsel filed a response. Defense counsel
responded that he has no recollection and the file does not suggest that Baker told
him or informed him in writing that Baker wanted to appeal the guilty plea
sentencing.

(3) When filing an appeal in the Delaware Supreme Court, "[t]ime is a
jurisdictional requirement."z A notice of appeal must be received by the Oftice of

the Clerk within the applicable time period to be eff`ective.;‘

Unless an appellant
can demonstrate that the failure to file a timely notice of appeal is attributable to
court personnel, the appeal cannot be considered."

(4) Defense counsel is not court personnel.s Consequently, even
assuming that Baker timely informed his defense counsel of his desire to appeal
(which counsel disputes), this case does not fall within the exception to the general

rule that mandates the timely filing of a notice of appeal. The Court concludes that

the appeal must be dismissed.

NOW, TI-[ER.EFORE, IT IS ORDERED, under Supreme Court Rules 6 and

2 Carr v. Sra!e, 554 A.Zd 778, 779 (DeI. 1989), cert dem'ed, 493 U.S. 829 (l989).
3 net supr. ct R. iora).

4 Bey v. Srate, 402 A.?.d 362, 363 (Del. l979).

5 Chrichlow v. State, 2009 WL 2027250 (Del. July 14, 2009).

2